FILED
                                                               June 9, 2016
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division Ill




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

M.A. MORTENSON COMPANY,                       )         No. 33350-7-111
                                              )
                     Appellant,               )
                                              )
              v.                              )
                                              )
KURT R. FOWLER and L YDIG                     )         UNPUBLISHED OPINION
CONSTRUCTION, INC.,                           )
                                              )
                     Respondents,             )
                                              )
THE DEPARTMENT OF LABOR &                     )
INDUSTRIES OF THE STATE OF                    )
WASHINGTON,                                   )
                                              )
                     Defendant.               )

       LAWRENCE-BERREY, J. -      This case involves a dispute between two self-insured

employers as to which is financially responsible for Kurt Fowler's knee injury sustained

while working for M.A. Mortenson Company (Mortenson) in 2011. Mortenson first

argues that Dr. Lance Brigham's testimony created a sufficient evidentiary basis for a jury

to find that Mr. Fowler did not sustain an industrial injury while working for Mortenson

in 2011, and, therefore, the superior court erred when it granted a directed verdict for Mr.
No. 33350-7-III
MA. Mortenson Co. v. Fowler


Fowler on that claim. Mortenson next argues that the superior court erred when it

dismissed its request to reopen Mr. Fowler's claim against Lydig Construction (Lydig) so

a jury could allocate financial responsibility between Mortenson and Lydig. We disagree

with Mortenson's arguments, affirm the superior court, and award reasonable attorney

fees and costs on appeal to Mr. Fowler pursuant to RCW 51.52.130.

                                         FACTS

       In February 2008, Mr. Fowler was working for Lydig building a lake house in

Chelan. On February 19, Mr. Fowler walked down an uneven muddy slope while

carrying a 4' x 10' sheet of plywood. Mr. Fowler tripped and fell. Mr. Fowler finished

the workday and did not miss any work.

       Following the incident, Mr. Fowler filed an industrial insurance claim against

Lydig, claim number SC-70449. Mr. Fowler sought medical treatment from Dr. Andrew

Eichler and Dr. Joel Cummings. Dr. Cummings determined that Mr. Fowler's meniscus

had a horizontal tear, which is a degenerative condition, and was "most likely

preexisting" and not caused by the February 19, 2008 incident. Admin. Record (AR),

Joel Cummings, MD, at 69. Rather, Dr. Cummings determined that the February 19,

2008 incident would likely have caused symptoms. Dr. Cummings told Mr. Fowler it was

likely a fraying of his meniscus, and that it would eventually improve with time and not



                                            2
No. 33350-7-III
MA. Mortenson Co. v. Fowler


reqmre surgery. Dr. Cummings and Mr. Fowler discussed surgery, but Mr. Fowler

decided he wanted to wait and see how his knee healed first.

       Mr. Fowler had work restrictions for about one month, but eventually returned to

his full scope of duties at Lydig. Mr. Fowler recovered from the injury in about one to

two months' time. Mr. Fowler did not seek further treatment for his knee. Mr. Fowler

got an off-the-shelf knee brace, but only wore it a couple times. Lydig sent Mr. Fowler a

letter asking if it could seek to close his claim, and Mr. Fowler agreed that it could. The

Department of Labor & Industries (Department) allowed, administered, and closed the

Lydig claim on April 30, 2008, without permanent impairment. Mr. Fowler continued to

do recreational activities after this time, and his knee did not bother him again until

August 2011.

       Mr. Fowler started working for Mortenson in May 2010. On August 3, 2011, Mr.

Fowler was installing a triangle sign in the entrance to a hospital close to the floor. He

kneeled, then twisted his body to get down on the floor. He then felt a "really burning

sensation" in his knee-the same knee he had injured in 2008-only this pain was "way

more intense" than his previous injury. AR, Kurt Fowler Direct, at 16, 106. Mr. Fowler

told his foreman that he was injured, and his foreman told him to wait a few days to see if

the pain resolved before he filed a claim. The pain did not resolve, so Mortensen sent Mr.


                                              3
No. 33350-7-111
MA. Mortenson Co. v. Fowler


Fowler to see Dr. Richard Lynn, who gave Mr. Fowler formal work restrictions and

recommended that he use his knee brace. Mr. Fowler went back to Dr. Cummings after

the August 3, 2011 injury and saw him four times. Mr. Fowler eventually decided to

proceed with knee arthroscopy, which Dr. Cummings performed.

      On August 22, 2011, Mr. Fowler filed a workers' compensation claim against

Mortenson, claim number SF-15927. On January 6, 2012, the Department determined

that Mr. Fowler was eligible to receive medical treatment and other benefits. Mortensen

appealed the Department's decision to give Mr. Fowler benefits to the Board oflndustrial

Insurance Appeals (Board), which granted Mortensen's appeal.

      On May 16, 2012, Mr. Fowler applied to reopen his 2008 claim against Lydig.

The Department denied Mr. Fowler's application to reopen the Lydig claim, on the basis

that the medical condition caused by the 2008 injury had not worsened since the final

claim closure. Mr. Fowler appealed the Department's decision to deny reopening his

claim to the Board, which granted his appeal.

      The Industrial Appeals Judge (IAJ) issued two pretrial interlocutory orders, one on

August 1, 2012, and the next on October 31, 2012. These orders stated that the issues

involved in Mortensen's appeal ofSF-15927 and Mr. Fowler's appeal ofSC-70449 were

related, and judicial economy supported consolidating the appeals. All the parties agreed



                                            4
No. 33350-7-III
MA. Mortenson Co. v. Fowler


that the sole issues on appeal to the Board were: (1) Whether Mr. Fowler sustained an

industrial injury to his right knee in the course of his employment with Mortenson within

the meaning of RCW 51.08.100 on August 3, 2011, and (2) Whether between April 30,

2008, and June 1, 2012, Mr. Fowler suffered an objective worsening of his right knee

condition, proximately caused by the February 19, 2008 industrial injury at Lydig, within

the meaning ofRCW 51.32.160.

      The Board heard Mr. Fowler's and Mortenson's consolidated appeals on

November 27-28, 2012. With respect to Mortenson's appeal of the Department's order

granting Mr. Fowler benefits for the 2011 injury, Mortenson presented the testimony of

Dr. Lance Bingham, Dr. James Schwartz, Dr. William Dinenberg, and Mr. Fowler. With

respect to Mr. Fowler's appeal of the Department's order that denied him from reopening

his claim against Lydig for the 2008 injury, Mr. Fowler presented the testimony of

himself and Dr. Cummings, and Lydig presented the testimony of Mr. Fowler and Dr.

Dana Covey.

      Mr. Fowler called Dr. Cummings. Dr. Cummings testified that Mr. Fowler

sustained an injury to his knee on August 3, 2011 when he squatted and twisted, and that

those movements would lead to symptoms in his meniscus. Dr. Cummings further

testified that horizontal meniscus tears-which Mr. Fowler had-are caused by age, never


                                            5
No. 33350-7-III
MA. Mortenson Co. v. Fowler


really structurally go away, and that Mr. Fowler's meniscus tear most likely preexisted the

2008 injury at Lydig. However, Dr. Cummings testified that the swelling, pain, and

decreased range of movement in Mr. Fowler's knee were more significant after the 2011

injury, and that Mr. Fowler's 2011 injury contributed to his decision to get surgery on a

more-probable-than-not basis. Dr. Cummings further testified that the magnetic

resonance imaging (MRI) examinations from after the 2008 injury and after the 2011

injury were very similar.

       After more testimony from Mr. Fowler, Lydig presented deposition testimony from

Dr. Dana Covey, who Lydig hired to perform an independent medical examination on Mr.

Fowler. Dr. Covey testified that Mr. Fowler sustained a knee reinjury on August 3, 2011,

when he flexed his knee and then had an acute onset of symptoms. Like Dr. Cummings,

Dr. Covey testified that Mr. Fowler had age-related meniscus degeneration that preexisted

the 2008 injury he sustained while working for Lydig. The 2008 injury, Dr. Covey

testified, was not an acute meniscus tear, and afterward Mr. Fowler's knee improved so

that it was suited for the functional tasks of daily life. Like Dr. Cummings, Dr. Covey did

not see a difference between the 2008 and 2011 MRis.

      Mortenson first presented Dr. Lance Brigham's deposition. Dr. Brigham is an

orthopedic surgeon who reviewed Mr. Fowler's medical records, MRI films, and the


                                             6
No. 33350-7-III
MA. Mortenson Co. v. Fowler


independent medical examinations (IMEs) performed by Drs. Schwartz, Dinenberg, and

Covey. Dr. Brigham testified that the 2008 MRI on Mr. Fowler's knee showed a

degenerative tear from the Lydig injury. He testified that the movement involved with the

Mortenson injury could not have caused the degenerative meniscus tear he saw in the

MRI, but that the type of movement involved in the Lydig injury could. He felt like Mr.

Fowler's 2011 injury was an aggravation of a preexisting tear, and that the degenerative

tissue tears frequently.

       Dr. Brigham admitted there was some inconsistency in the medical records with

respect to mechanism of injury. Dr. Brigham noted that Mr. Fowler had a degenerative

tear in his right meniscus, which is caused by the meniscus wearing out and is not caused

by trauma. Thus, Dr. Brigham testified, the 2008 injury did not cause the degenerative

tear in Mr. Fowler's knee, but probably aggravated it. He further testified that the 2008

injury was a temporary aggravation, and the meniscus was not going to heal.

       The following exchange then occurred:

               [Lydig's counsel:] And based upon your review of the record and
       the fact that Mr. Fowler filed a claim for the injury for Mortenson, shortly
       after the injury occurred, and sought treatment two days later, would you
       agree that he did, in fact, have an industrial injury on August 3rd, 2011,
       with Mortenson?
               [Dr. Brigham:] Yes.




                                             7
No. 33350-7-III
MA. Mortenson Co. v. Fowler


             [Lydig's counsel:] Would you agree that, based upon your review of
      the records, that as a result of the August 3rd, 2011 injury with Mortenson,
      he developed symptoms and became symptomatic again?
             [Dr. Brigham:] Correct.

AR, Dep. of Lance Brigham, MD, at 17-18.

      Dr. Brigham noted that Mr. Fowler's symptoms were significantly worse .after the

August 3, 2011 injury. Dr. Brigham testified that, looking at the MRis between 2008 and

2011, there was no evidence of objective worsening, and that the MRis were "very

similar." AR, Dep. of Lance Brigham, MD, at 18. Dr. Brigham also testified that Mr.

Fowler's bending down and twisting on August 3, 2011 was sufficient on its own to have

caused a meniscal tear. Dr. Brigham testified that Mr. Fowler had increased complaints

of pain following the August 3, 2011 injury.

      On redirect examination, Dr. Brigham agreed again that Mr. Fowler sustained an

injury on August 3, 2011, but that it was an aggravation of a preexisting condition, given

that the 2011 and 2008 MRis were the same. On recross, however, the following

exchange occurred:

             [Lydig's counsel:] And the pain was brought on because he had a
      new injury on August 3rd, 2011, correct?
             [Dr. Brigham:] No. There was no new injury. The MRI doesn't
      show new injury.
             [Lydig's counsel:] But you did testify earlier that he did, in fact,
      have an industrial injury on August 3rd, 2011?
             [Dr. Brigham:] He had something happen to him.

                                               8
No. 33350-7-III
MA. Mortenson Co. v. Fowler


             (Long period of silence.)

AR, Dep. of Lance Brigham, MD, at 25.

       Mortenson also presented testimony from Dr. William Dinenberg. Dr. Dinenberg

personally evaluated Mr. Fowler, and testified that he diagnosed Mr. Fowler with

"[a]ggravation of medial meniscus tear of right knee," which he believed "was related to

the work injury of 3 August 2011 on a more-probable-than-not basis." AR, Dep. of

William Dinenberg, MD, at 18. Dr. Dinenberg testified that the 2008 and 2011 MRis

were "very similar," and that Mr. Fowler's meniscal tear "does not have a chance of

healing." AR, Dep. of William Dinenberg, MD, at 18-19. Dr. Dinenberg concluded that

Mr. Fowler had a "medial meniscal tear that was caused by the work injury in 2008 but

that [Mr. Fowler] was doing reasonably well until he re-aggravated this meniscal tear in

the 2011 injury," and that "both cases here would be responsible." AR, Dep. of William

Dinenberg, MD, at 21.

      Finally, Mortenson presented testimony from Dr. James Schwartz. Dr. Schwartz

personally examined Mr. Fowler, and testified that he "saw him for an injury that's dated

from August 3rd, 2011. He knelt down, twisted on the knee he was kneeling on, and he

had acute pain in his knee." AR, Dep. of James Schwartz, MD, at 8. Mortenson's

counsel asked Dr. Schwartz if he had a diagnosis for Mr. Fowler, and Dr. Schwartz


                                            9
No. 33350-7-III
MA. Mortenson Co. v. Fowler


testified that he "thought [Mr. Fowler] had a meniscal tear and a medial collateral

ligament strain related to the August 3rd, 2011, date of injury." AR, Dep. of James

Schwartz, MD, at 12. Like Drs. Brigham and Dinenberg, Dr. Schwartz did not think

there were any significant differences between the 2008 and 2011 MRis. On cross-

examination, Lydig's counsel asked:

              [Lydig's counsel:] At the time that you were evaluating Mr. Fowler
       in October of 2011, based upon your diagnosis, is it fair to say that you
       would agree that he did, in fact, sustain an industrial injury to his knee
       while working for Mortenson on August 3rd, 2011?
              [Dr. Schwartz:] Yes.

AR, Dep. of James Schwartz, MD, at 25. However, like Drs. Brigham and Dinenberg,

Dr. Schwartz testified that "there was unequivocally a damaged meniscus prior to the

2011 injury." AR, Dep. of James Schwartz, MD, at 27. At the end of the deposition

testimony, Lydig moved the IAJ to dismiss both Mortenson's and Mr. Fowler's appeals

for failure to present a prima facie case.

       On December 13, 2012, Mortenson filed a notice of appearance with the Board as

an interested party in the Lydig claim. Because of Mortenson's asserted interest in the

Lydig claim, the IAJ moved for a hearing on the issue of "whether these consolidated

appeals need to be remanded to the Department for it to issue a single determinative order

on all issues before the Board might properly address those issues on their merits,"


                                             10
No. 33350-7-III
MA. Mortenson Co. v. Fowler


pursuant to WAC 296-14-420. AR at 82. At the hearing on December 19, Mr. Fowler,

Mortenson, Lydig, and the Department all advised that they had "no objection to the fact

that the Department failed to issue a single determinative order regarding the issues

involved in these consolidated appeals." AR at 82. The parties also all advised that they

had been "given a full and fair opportunity to present evidence and argument on the

merits of these consolidated appeals." AR at 82. Accordingly, without objection from

any of the parties, the IAJ decided to not remand the appeals to the Department, to waive

the requirement of WAC 296-14-420, and to decide the appeals in a single proposed

decision and order.

      On January 8, 2013, Mortenson filed a brief with the Board, in which it argued that

Mr. Fowler's 2011 injury he sustained at Mortenson was a reaggravation of his prior 2008

injury at Lydig, that this injury would have never occurred but for the Lydig injury, and

that Lydig should be required to indemnify Mortenson for the percentage it was

responsible for Mr. Fowler's 2011 injury. Lydig responded that it had proved that Mr.

Fowler sustained an industrial injury on August 3, 2011, and that his knee had not

objectively worsened between 2008 and 2012. Lydig noted that the parties presented the

Board with two distinct claims and appeals, which the Board consolidated for the sake of




                                            11
No. 33350-7-III
MA. Mortenson Co. v. Fowler


judicial efficiency, but that the issues were independent and the outcome of one case did

not dictate the outcome of the other.

       On March 11, 2013, the IAJ issued a single proposed decision and order,

addressing both appeals. The IAJ denied Lydig's motions for directed verdicts, but

concluded that Mr. Fowler sustained an industrial injury on August 3, 2011 while

working for Mortenson, and that Mr. Fowler's knee condition did not objectively worsen

between April 30, 2008, and June 1, 2012. Thus, the IAJ affirmed the two Department

orders that allowed the Mortenson claim and denied reopening the Lydig claim.

       Significantly, Mortenson petitioned the Board to review the proposed decision and

order only with respect to its claim, which the Board denied. Mr. Fowler did not petition

the Board to review the denial of his request to reopen the Lydig claim.

       On May 30, 2013, Mortenson appealed the Board's order to the superior court and

demanded a jury. On October 21, 2014, Mortenson moved the superior court to remand

both claims to the Department for a single determinative order "regarding whether or not

benefits shall be paid pursuant to the reopening of an accepted claim or allowed as a

claim for a new injury," under WAC 296-14-420. Clerk's Papers (CP) at 135. Lydig

responded, arguing that Mortenson had expressly agreed to waive its right to a single

determinative order from the Department at the December 19, 2012 hearing, and


                                            12
No. 33350-7-III
MA. Mortenson Co. v. Fowler


Mortenson could not now seek to have the case remanded to the Department one week

before trial. The superior court denied Mortenson's motion to remand.

       Trial in the superior court commenced October 27, 2014, on the same two issues

the Board considered: whether Mr. Fowler sustained an industrial injury on August 3,

2011, and whether the injury had objectively worsened to warrant reopening the Lydig

claim. The superior court, based on the doctrines of waiver and invited error, denied

Mortenson's motion to remand.

      At the conclusion ofMortenson's case-in-chief, Mr. Fowler moved for judgment

as a matter of law that he sustained an industrial injury on August 3, 2011, and therefore

Mortenson owed him workers' compensation. The superior court granted Mr. Fowler's

motion. With the Mortenson claim gone, and only the 2008 Lydig claim remaining,

Lydig moved to dismiss arguing that Mortenson was not an aggrieved party for the

remainder of the issues, and therefore lacked standing. The superior court granted

Lydig's motion. The superior court entered an order affirming the Board's decision, and

awarded reasonable attorney fees to Mr. Fowler pursuant to RCW 51.52.130.

      Mortenson moved the superior court for reconsideration, raising the same

arguments, verbatim, it now raises on appeal. The superior court denied Mortenson's

motion, finding that each ofMortenson's medical experts-Dr. Brigham included-



                                            13
No. 33350-7-III
MA. Mortenson Co. v. Fowler


unanimously opined that Mr. Fowler sustained an industrial injury. The superior court

also found that Mortenson was not an aggrieved party and did not have standing to appeal

Mr. Fowler's claim against Lydig, because it had waived WAC 296-14-420.

       Mortensen appeals.

                                       ANALYSIS

       1.     Standard ofReview

       The Industrial Insurance Act (IIA), Title 51 RCW, governs review of workers'

compensation cases. The superior court reviews the Board's order de novo, and its

review is based solely on the evidence and testimony presented to the Board.

RCW 51.52.115. This court reviews the superior court's decision, not the Board's order.

RCW 51.52.140. This court reviews the superior court's decision in the same way as it

does other civil cases. RCW 51.52.140; Mason v. Georgia-Pac. Corp., 166 Wash. App.
859, 863, 271 P.3d 381 (2012). On appeal to the superior court, the Board's decision is

prima facie correct, and a party challenging the decision must support its challenge by a

preponderance of the evidence. RCW 51. 52 .115. This court reviews whether substantial

evidence supports the superior court's factual findings and then review, de novo, whether

the superior court's conclusions of law flow from those findings. Rogers v. Dep 't of




                                            14
No. 33350-7-III
MA. Mortenson Co. v. Fowler


Labor & Indus., 151 Wn. App. 174,180,210 P.3d 355 (2009) (quoting Watson v. Dep't

of Labor & Indus., 133 Wn. App. 903,909, 138 P.3d 177 (2006)).

       "A CR 50 motion is properly granted when, 'viewing the evidence most favorable

to the nonmoving party, the court can say, as a matter of law, there is no substantial

evidence or reasonable inference to sustain a verdict for the nonmoving party."' Butson

v. Dep 't of Labor & Indus., 189 Wash. App. 288, 296, 3 54 P .3d 924 (2015) (quoting Davis

v. Microsoft Corp., 149 Wash. 2d 521, 531, 70 P.3d 126 (2003)); CR 50(a)(l).

"' Substantial evidence is evidence sufficient to persuade a fair-minded, rational person

that the premise is true.'" Butson, 189 Wash. App. at 296 (quoting Jenkins v.

Weyerhaeuser Co., 143 Wn. App. 246,254, 177 P.3d 180 (2008)). This court reviews the

superior court's CR 50 decision de novo. Id

       The Board publishes "significant decisions," often interpreting the IIA.

RCW 51.52.160. "It is appropriate for this court to consider the [the Board's]

interpretation of the laws it is charged with enforcing, in addition to relevant case law."

Stone v. Dep 't of Labor & Indus., 172 Wn. App. 256,268,289 P.3d 720 (2012). This

court may "consider these decisions as persuasive but not binding authority." Id.




                                             15
No. 33350-7-III
MA. Mortenson Co. v. Fowler


       2.    Appropriateness of the superior court directing a verdict that Mr. Fowler
             sustained an industrial injury on August 3, 2011

       Mortensen first argues that the superior court erred when it decided as a matter of

law that Mr. Fowler sustained an industrial injury on August 3, 2011 while working for

Mortenson. Mortenson argues that Dr. Brigham created a legally sufficient evidentiary

basis for a reasonable jury to have returned a verdict in its favor when Dr. Brigham

testified that'" [t]here was no new injury. The MRI doesn't show new injury."' Br. of

Appellant at 10.

      The IIA defines an industrial "injury" as "a sudden and tangible happening, of a

traumatic nature, producing an immediate or prompt result, and occurring from without,

and such physical conditions as result therefrom." RCW 51.08.100. "RCW 51.08.100

requires a relation between the injury and 'some identifiable happening, event, cause or

occurrence capable of being fixed at some point in time and connected with the

employment."' Rothwell v. Nine Mile Falls Sch. Dist., 173 Wn. App. 812,819,295 P.3d

328 (2013) (quoting Spino v. Dep 't ofLabor & Indus., 1 Wn. App. 730,733,463 P.2d

256 ( 1969)). "The key is 'in the establishment of causation, the connection between the

physical [or mental] condition, and employment."' Id. (quoting Garrett Freightlines, Inc.

v. Dep't of Labor & Indus., 45 Wn. App. 335,342, 725 P.2d 463 (1986)).




                                            16
No. 33350-7-III
MA. Mortenson Co. v. Fowler


       Here, Mr. Fowler's testimony, Dr. Cummings' testimony, and Dr. Covey's

testimony unquestionably establish that Mr. Fowler sustained an industrial injury on

August 3, 2011. However, the focus of our inquiry is on Mortenson' s evidence, given

that the issue of whether the superior court properly granted Mr. Fowler's motion for a

judgment as a matter of law depends on whether Mortenson provided substantial evidence

by which a reasonable jury could sustain a verdict for Mortenson.

       A reasonable jury could not have sustained a verdict for Mortenson, based on

Mortenson's evidence. All three of Mortenson's witnesses agreed that Mr. Fowler

sustained an industrial injury on August 3, 2011, that the event on August 3 reaggravated

Mr. Fowler's prior degenerative meniscal tear, and the event caused symptoms. Dr.

Dinenberg testified he diagnosed a meniscus tear "related to the work injury of 3 August

2011." AR, Dep. of William Dinenberg, MD, at 18. Dr. Schwartz agreed with Lydig's

counsel's question that Mr. Fowler did "in fact, sustain an industrial injury to his knee

while working for Mortenson on August 3rd, 2011." AR, Dep. of James Schwartz, MD,

at 25. Dr. Brigham also agreed with Lydig's counsel's question that Mr. Fowler "did, in

fact, have an industrial injury on August 3rd, 2011, with Mortenson." AR, Dep. of Lance

Brigham, MD, at 17-18. Dr. Brigham also agreed that, based on his review of the

records, "that as a result of the August 3rd, 2011 injury with Mortenson, [Mr. Fowler]


                                             17
No. 33350-7-III
MA. Mortenson Co. v. Fowler


developed symptoms and became symptomatic again." AR, Dep. of Lance Brigham, MD,

at 18.

         Mortenson, however, argues that Dr. Brigham's testimony on re-cross examination

established a legally sufficient evidentiary basis for a reasonable jury to have found for

Mortenson, construed in the light most favorable to it:

               [Lydig's counsel:] And the pain was brought on because he had a
         new injury on August 3rd, 2011, correct?
                [Dr. Brigham:] No. There was no new injury. The MRI doesn't
         show new injury.
                [Lydig's counsel:] But you did testify earlier that he did, in fact,
         have an industrial injury on August 3rd, 2011?
               [Dr. Brigham:] He had something happen to him.

AR, Dep. of Lance Brigham, MD, at 25. The context of the testimony demonstrates that

Dr. Brigham was not contradicting his earlier testimony. Rather, Dr. Brigham was clear

that something happened on August 3, 2011. He did not deny that there was a "sudden

and tangible happening, of a traumatic nature, producing an immediate or prompt result,

and occurring from without," within the meaning ofRCW 51.08.100. In the legal sense,

Mr. Fowler clearly sustained an industrial injury under RCW 51.08.100 when he kneeled

and twisted while installing a plaque, which caused his degenerative meniscal tear to

become symptomatic again. On this point, the testimony of all three ofMortenson's

doctors is uncontroverted. Dr. Brigham's ambiguous statement on re-cross is not


                                               18
No. 33350-7-III
MA. Mortenson Co. v. Fowler


substantial evidence sufficient to persuade a fair-minded, rational jury to have found for

Mortenson, especially in light of Dr. Brigham's earlier unambiguous statement that he

believed Mr. Fowler sustained an industrial injury on August 3, 2011. After reviewing

the evidence in the light most favorable to Mortenson, we determine that the superior

court correctly directed the verdict that Mr. Fowler sustained an industrial injury while

working on August 3, 2011.

       3.     Appropriateness of the superior court's decision not allowing Mortenson to
              reopen the Lydig claim

       Under WAC 296-14-420, the Department is required to issue a singular

determinative order "[w ]henever an application for benefits is filed where there is a

substantial question whether benefits shall be paid pursuant to the reopening of an

accepted claim or allowed as a claim for a new injury or occupational disease," as was the

case in these claims. "The purpose of this rule is to avoid the possibility of inconsistent

results and potential prejudice to a party or parties," and to avoid piecemeal adjudications

arising out of related injuries or events. In re: Tana R. Gerrish, Nos. 00 21025 & 01

11393, 2002 WL 31427023, at *2 (Wash. Bd. of Indus. Ins. Appeals Aug. 28, 2002). "In

some cases, [reviewing courts] have remanded matters to the Department to issue a single

determinative order when the Department has failed to comply with this rule." Id.

       However, this is not always necessary. The Board cited Gerrish for its decision to

                                             19
No. 33350-7-III
MA. Mortenson Co. v. Fowler


not remand the appeals to the Department, waive the requirement of WAC 296-14-420,

and decide the appeals in a single proposed decision and order. See AR at 82. While not

binding authority on this court, this court finds the Board's interpretation of WAC 296-

14-420 persuasive.

       In Gerrish, the Board held, on facts very similar to these, that

       [i]n some cases, we have remanded matters to the Department to issue a
       single determinative order when the Department has failed to comply with
       [WAC 296-14-420]. We are not inclined to do so in these appeals,
       however, because none of the parties to these appeals have raised this issue
       and objected to the Board deciding these matters on the merits. Further, we
       have accorded all parties a full and fair opportunity to present evidence and
       argument about the merits of these appeals. Therefore, we will decide these
       matters in this single order in the interests of justice and judicial economy.

Gerrish, 2002 WL 31427023, at *2.

       The IIA requires that a party aggrieved by a Department decision file an appeal

exclusively to the Board. RCW 51.52.050, .060. Yet, the Board has held that an

employer, other than the one for which the worker was working at the time of the injury,

is not an aggrieved party within the meaning of RCW 51.52.060. 1 See In re: Kenneth D.

Keierleber, No. 91 5087, 1993 WL 13007751, at *l (Wash. Bd. of Indus. Ins. Appeals




       1
         For the proposition that it is an aggrieved party, Mortenson cites State v. Taylor,
150 Wash. 2d 599, 80 P.3d 605 (2003). Reply Br. of Appellant at 5. Taylor was a criminal
case, in which Mr. Taylor sought discretionary review of the superior court's order

                                             20
No. 33350-7-III
MA. Mortenson Co. v. Fowler


Mar. 1, 1993). This does not mean that an employer in Mortensen's position-wishing to

litigate the financial responsibility of an employee's injury against a prior employer-can

never be aggrieved as to the prior employer's closed claim. The superior court laid out

exactly how this could happen in its order denying reconsideration:

              Had the matter been dealt with in a single order pursuant to WAC
       296-14-420, then M. A. Mortenson would have been able to assert it was an
       aggrieved party assuming the Board's decision was not favorable to
       Mortenson. But for whatever reason, the parties chose not to follow
       WAC 296-14-420.

CP at 221.

       At the December 19, 2012 hearing, Mortenson told the ALJ that it had "no

objection to the fact that the Department failed to issue a single determinative order

regarding the issues involved in these consolidated appeals," and acknowledged that it

had been "given a full and fair opportunity to present evidence and argument on the

merits of these consolidated appeals." AR at 82. Just like in Gerrish, where the parties

with the interests at stake failed to raise the issue and did not object to the Board deciding

the claims on the merits, Mortenson-for reasons that are unclear-invited this error

when it expressly waived WAC 296-14-420. It cannot now complain that Lydig is liable

for Mr. Fowler's preexisting injury.



dismissing the prosecution against him without prejudice, arguing he was an "aggrieved

                                             21
No. 33350-7-III
MA. Mortenson Co. v. Fowler


       Just as Mortenson did not have standing to appeal the Department order denying

reopening of the Lydig claim to the Board, Mortenson does not have standing to appeal

that decision to this court now.

       4.     Appropriateness of the superior court's order affirming the May 8, 2013
              Board order, and denying Mortenson 's motion for reconsideration

       Mortenson argues that the superior court erred when it affirmed the Board's

decision, and abused its discretion when it denied Mortenson' s motion for

reconsideration. But Mortenson's arguments are based on the same arguments as those

discussed above. We will not further consider them.

       5.     Attorney Fees

       Mr. Fowler requests an award of reasonable attorney fees and costs on appeal

pursuant to RCW 51.52.130(1), which states, in pertinent part:

       If, on appeal to the superior or appellate court from the decision and order
       of the board ... in cases where a party other than the worker or beneficiary
       is the appealing party and the worker's or beneficiary's right to relief is
       sustained, a reasonable fee for the services of the worker's or beneficiary's
       attorney shall be fixed by the court .... In the case of self-insured
       employers, the attorney fees fixed by the court, for services before the court
       only, and the fees of medical and other witnesses and the costs shall be
       payable directly by the self-insured employer.




party." Taylor, 150 Wash. 2d at 603. Taylor is completely inapposite to this case.

                                            22
No. 33350-7-III
MA. Mortenson Co. v. Fowler


       Mortenson, a self-insured employer, unsuccessfully appealed the Board's decision

to the superior court, which awarded Mr. Fowler $7,800 in reasonable attorney fees.

Mortenson again appealed, and we sustain Mr. Fowler's right to relief. We, therefore,

grant Mr. Fowler's request against Mortenson for reasonable attorney fees and costs

associated with this appeal.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, J.
                                                                              j
WE CONCUR:



  :1
Fearin~
                   ~-
                                          Siddoway, J.




                                            23